DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office correspondence is in response to the Request For Continued Examination submitted on January 29, 2021.
Claims 1 – 20 are pending.
Claims 1, 3, 6 – 8, 12, 14 – 15, and 19 are amended.
Claims 1 – 20 are rejected.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/29/2021 has been entered.
Response to Arguments
Applicant’s arguments filed on 2/24/2021 have been fully considered and are persuasive to the rejection of claims 1 - 20 under 35 U.S.C. 103.  However upon further consideration, a new ground(s) of rejection to claims 1, 4 – 5 and 10 – 17 under 35 U.S.C. 103 is made in view of applicant’s amendments to claims 1, 16, and 17.  The examiner here now responds to each argument.  Underlined text indicates claim language that was amended since the last office action.
In regard to claims 1 – 2, 6, 9 – 10, 12 – 15, and 19 – 20 the applicant argues that the prior art combination of Walley and Hoffner fails to disclose or suggest:
and metadata about the Internet of things device, wherein the Internet of things device wherein the metadata comprises first metadata representative of a sensor data collection capability of the Internet of things device and second metadata representative of a position of Internet of things device, . . . validating the sensor data by employing the first object node to classify the sensor data based on the metadata and information that has been determined to be threshold likely to be of interest to a customer,” (as recited in claim 1 and substantially replicated in claims 12 and 19).
The applicant states:
“ . . . As discussed in the Interview, the presently amended claims distinguish over Walley and Hoffner. For example, the amendment of “metadata” into the independent claims incorporates features described in and with FIG. 7 of the original disclosure. Based at least on the above noted combinations of distinguishing features, Assignee’s representative submits that Walley and Hoffner fail to disclose or render obvious the presently claimed combination of features recited in independent claims 1, 12, and 19.

Because the applied references, taken alone or in any hypothetical combination, fail to disclose or render obvious the above-identified claim features recited in independent claims 1, 12, and 19, withdrawal of the rejection of claims 1, 12, and 19 under 35 U.S.C. § 103 is respectfully requested . . .” (Applicant’s Remark page 8 -9).

A) In response to the applicant’s argument:
The applicant amended the independent claims to require the receiving of metadata about the Internet of things device and wherein the metadata comprises first metadata representative of a sensor data collection capability of the Internet of things device and second metadata representative of a position of Internet of things device, so that the sensor data can therein be validated by employing the first object node to classify the sensor data based on the metadata and information that has been determined to be threshold likely to be of interest to a customer.  The applicant is persuasive in the argument that the combination of Walley and Hoffner  does not teach the amended limitations.  However, the applicant’s amendment necessitated further search and consideration and the search discovered new prior art Mangalvedkar et al. (U.S. 2020/0177589 A1; 
As a result of the further search and consideration necessitated by the applicant’s amendments, the 35 U.S.C. 103 rejections from the previous office action have been withdrawn, but new grounds of rejection were found for claims 1 – 2, 6, 9 – 10, 12 – 15, and 19 – 20 under 35 U.S.C. 103 over the combination of Walley , Hoffner, and Mangalvedkar.  Further claims 3 – 5 are rejected under 35 U.S.C. 103 over the combination of Walley, Hoffner, Mangalvedkar and Pacella et al. (U.S. 2017/0339245 A1; herein referred to as Pacella), and claims 7 – 8, 11, and 16 – 18 are rejected under 35 U.S.C. 103 over the combination of Walley, Hoffner, Mangalvedkar and Generes, Jr. (U.S. 2018/0295465 A1; herein referred to as Generes).  The applicant is directed to the respective rejections below.
The examiner recommends that the applicant incorporate the proposed examiner’s amendment discussed during an interview on 6/19/2021 between the applicant’s representative and the examiner, for which the examiner determined would distinguish the claimed invention from the cited prior art.  The applicant is invited to contact the examiner for an interview to discuss how to move the prosecution forward. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 1 – 2, 6, 9 – 10, 12 – 15, and 19 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Walley et al. (U.S. 2015/0134801 A1; herein referred to as Walley) in view of Hoffner et al. (U.S. 2020/0137535 A1; herein referred to as Hoffner) in further view of Mangalvedkar et al. (U.S.2020/0177589 A1; herein referred to as Mangalvedkar).
In regard to claim 1, Walley teaches a system (see Fig. 5, ¶ [0085] “. . . FIG. 5 conceptually illustrates an example electronic system 500 with which some implementations of the subject technology can be implemented. Electronic system 500 can be a gateway device, a set-top box, a computer (e.g., desktop computer or laptop computer), a phone, a personal digital assistant (PDA), a server, a switch, a router, a base station, a receiver, or any other sort of electronic device that transmits signals over a network, such as electronic devices embedded in smart appliances and other smart systems. The electronic system 500 can be, and/or can be a part of, the proxy device (e.g., within 102A in FIG. 1) and/or one or more of the devices (e.g., 104A-104D in FIG. 1 . . .”), comprising(see ¶ [0085] “ . . . Electronic system 500 can include, but is not limited to, a bus 508, processing unit(s) 512, a system memory 504, a read-only memory (ROM) 510, a permanent storage device 502, an input device interface 514, an output device interface 506, and a network interface 516, or subsets and variations thereof . . .”): a processor(see ¶ [0086] “ . . The processing unit(s) 512 can be a single processor or a multi-core processor . . .”); and
a memory(see ¶ [0085] “. . . Such an electronic system includes various types of computer readable media and interfaces for various other types of computer readable media . . .”) that stores executable instructions that (see ¶ [0087] “. . . The ROM 510 stores static data and instructions that are , when executed by the processor, facilitate performance of operations (see ¶ [0086] “. . . From these various memory units, processing unit(s) 512 retrieves instructions to execute and data to process in order to execute the processes of the subject disclosure . . .”), comprising (see abstract – “ . . . A method is provided for making policy-based decisions in a network . . .”):
receiving sensor data captured  (see ¶ [0015] “ . . . one or more of the devices 104A-104D, such as action devices or actuators, can have access to data, e.g. via sensors, that can provide the devices 104A-104D with information relevant to a user and/or the user's surroundings . . “) via an Internet of things device (see ¶ [0014] “ . . . one or more of the devices 104A-104D can be referred to as an IoT device and/or an M2M device. In one or more implementations, there can be multiple paths between one or more of the devices 104A-104D and/or one or more of the networks 102A-102D . . .”) wherein the Internet of things device has coupled to network equipment(see ¶ [0013] “ . . . One or more of the devices 104A-104D, such as the device 104A, can be any device capable of communicating with one or more other devices of the devices 104A-104D, e.g. via wired or wireless communication . . .” see ¶ [0014] “ . . . One or more of the networks 102A-102D and 106 include one or more wired or wireless network devices that facilitate device communication, such as router devices, switch devices, relay devices, etc. . . .”), and 
based on the validating (see ¶ [0020] “ . . . one or more of the devices 104A-104D can include, or can be, an active device or actuator that can receive data from, retrieve data from, or otherwise have access to data stored in or provided by one or more sensors and, based on information available from the sensors, can make decisions on behalf of a user . . .”), determining output data comprising the information (see ¶ [0024] “ . . . The actuator can receive and process the sensed information from one or both of the weight measuring device 205 and the camera 210. For example, in cases where the number of eggs needs to be known precisely, the sensed information from both the weight measuring according to a defined likelihood criterion (see ¶ [0027] “ . . . the computer 215 can negotiate or dictate to one or more of the weight measuring device 205 and the camera 210 when and at what frequency to sense for and/or transmit data values to the computer 215 (e.g., for power consideration of the computer 215 and/or the sensors 205 and 210). . . “).
Walley fails to explicitly teach and metadata about the Internet of things device, and wherein the metadata comprises first metadata representative of a sensor data collection capability of the Internet of Things device and second metadata representative of a position of Internet of things device,  instantiating a first object node as a virtualized network function for validation of the sensor data, wherein the first object node is selected based on a the metadata, validating the sensor data by employing the first object node to classify the sensor data based on the metadata and information that has been determined to be threshold likely to be of interest to a customer.  However Hoffner teaches instantiating a first object node(see Fig. 1 MEC Network devices 117) as a virtualized network function (see ¶ ¶ [0022 -0023] “ . . . MEC network 115 includes MEC devices 117 . . . A network device, a network element, or a network function (referred to herein simply as a network device) may be implemented according to one or multiple network architectures (e.g., a client device, a server device, a peer device, a proxy device, a cloud device, a virtualized function, etc; . . .” see ¶ [0032]  “ . . . MEC 125 may include various types of network devices that are illustrated in FIG. 1 as MEC devices 117. For example, MEC devices 117 may include virtualized network functions (VNFs) . . . “; see ¶ [0093] “. . . As previously described, a network device may be implemented according to various computing  for validation of the sensor data (see ¶ [0074] “ . . . vehicular devices 180-1 through 180-3 (also referred to as vehicular devices 180, and generally or individually as vehicular device 180) are situated at a location 302, such as a city intersection. Each vehicular device 180 includes a sensor that is configured to capture video/audio data, generate metadata pertaining to the video/audio data, and provide the video/audio data and the metadata to MEC device 117 in support of the event detection service. . .”), wherein the first object node (see Fig. 2, ¶ [0034] “. . . FIG. 2 is a diagram illustrating exemplary components of a MEC device 117 that provides an exemplary embodiment of the event detection service. As illustrated, MEC device 117 includes an input and output manager 205, a data manager 207, an analytics manager 209, a query manager 211, a trigger manager 213, and a link 215 . . .”) is selected based on the metadata (see ¶ [0036] “. . . Input and output manager 205 may include logic that receives and interprets a detection message that includes sensed data and metadata. For example, the detection message may be received from vehicular device 180. Input and output manager 205 may also receive other types of messages, such as a query request associated with the query service, or other messages, as described herein. Input and output manager 205 may include logic that generates and transmits various types of messages, as described herein. For example, input and output manager 205 may transmit a trigger message, which may include data of the trigger request message, to vehicular device 180. Input and output manager 205 may also transmit a query response associated with the query service, and any other message, as described herein. Input and output manager 205 may also transmit a trigger message, which is not responsive to a trigger request message, but based on a schedule (e.g., to collect and analyze sensed data) or another configuration, as described herein . . .” ,
validating the sensor data by employing the first object node (see Fig. 2, ¶ [0038] “. . . data manager 207 may receive sensed data and metadata from vehicular device 180, and store the sensed data and the metadata. According to some examples, the ingestion of the sensed data and the metadata may be responsive to the triggering service. According to other examples, the ingestion of the sensed data and the metadata may be responsive to vehicular device 180 capturing and transmitting this data to MEC device 117 based on a pre-configured trigger associated with vehicular device 180 or a trigger stemming from a source other than the triggering service. . . “) to classify the sensor data (see ¶ [0045] “. . . Referring back to FIG. 2, analytics manager 209 includes logic that analyzes the sensed data and criteria information, and determines whether a person, an animal, an object, or other event of interest is detected or identified. Analytics manager 209 may be pre-configured with one or multiple criteria for detection or identification. For example, analytics manager 209 may be pre-configured with parameters and parameter values that are used to detect various events, such as chemical spills, smoke from a fire, a broken utility pole, or another type of event. These parameters and parameter values correlate to the type of sensor and correspondingly to the type of sensed data . . . “) based on the metadata and information that has been determined to be threshold likely to be of interest to a customer (see ¶¶ [0049 -0051] “. . . depending on the sensed data, analytics manager 209 may include various types of analytics, such as objection recognition, audio recognition, comparative logic that compares parameters and parameter values with threshold parameters and parameter values, or another type of analytic logic. Depending on the event to be detected, the criteria information may include text data, image data, audio data, and/or a parameter/parameter value (e.g., odor strength and classification, etc.), or another type of data that can be used by analytics manager 209 as a basis for event detection . . . Analytics manager 209 includes logic that provides an outcome service in which the result of event detection may be automatically reported to a user/end device, device 127, or other type of destination device. For example, analytics manager 209 may generate a message, which indicates that a person of 
It would have been obvious to one with ordinary skill in the art before the effective filing date of the applicant’s invention to incorporate a system and method to provide an event detection service using a multi-access edge device which is instantiated to a virtualized network function to receive sensor data from vehicular / IOT devices and therein classifies the data to a particular event of interest, as taught by Hoffner, into a system and method for making policy based decisions based on processing sensor data from IoT devices and classifying the data to be significant for a user, as taught by Walley.  Such incorporation establishes a network edge device to be deployed as a virtualized representation of a physical device to process the sensed data to different portions of the network.
The combination of Walley and Hoffner fails to explicitly teach and metadata about the Internet of things device, and wherein the metadata comprises first metadata representative of a sensor data collection capability of the Internet of Things device, and second metadata representative of a position  of Internet of things device However Mangalvedkar teaches and metadata about the Internet of things device (see ¶ [0006] :” . . . receiving credentials and a set of metadata from the IoT device; verifying the credentials are authentic; transmitting the set of metadata and a system call to a rules engine, requesting to query of a rules registry for one or more rules applicable to the IoT device; querying the rules registry for one or more rules that match the set of metadata of the IoT device . . . “), and wherein the metadata comprises first metadata representative of a sensor data collection capability (e.g. type of device) of the Internet of Things device (see ¶ [0071]” . . . Embodiments of the "typeID" of the metadata 152 may describe the type of IoT device 101 associated with the metadata 152. For example, the typeID may be described by the IoT device's 101 model name, product name, a generic descriptor of the device itself, a codename or a customized typeID that may be set by the  and second metadata representative of a position  (e.g. location) of Internet of things device (see ¶ [0075] “ . . . a geolocation of the IoT device 101 may be described. The recorded geolocation may be the current location of the IoT device 101 and/or the geolocation may display the geographic location of the IoT device 101 when the metadata 152 was created or previously updated. Embodiments of the geolocation can be split into one or more elements of the metadata 152, as shown in FIG. 6a. For example, the geolocation can include an element of latitude, longitude and/or a written locality (i.e., a city and state or an entire physical address). Embodiments of the geolocation element of the metadata 152 may be trigger one or more rules of the rules registry 119. For example, some rules for the IoT device 101 can be triggered when an IoT device 101 is physically present with an established geofence having a boundary encompassing a particular geolocation  . . .”).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the applicant’s invention to incorporate a system and method for registering IOT devices in a computer network, by in part, categorizing the IOT devices using metadata about the IOT device, as taught by Mangalvedkar, into a system and method for making policy based decisions based on processing sensor data from IoT devices using  a multi-access edge device which is instantiated to a virtualized network 
In regard to claim 2, the combination of Walley, Hoffner, and  Mangalvedkar teaches wherein the operations further comprise: in response to determining that the first object node (see Walley ¶ [0022] “ . . . As shown in FIG. 2A, the network 200 can be connected to the network 220 via the computer 215 . . “ see [0044]” . . . As shown in FIG. 2B, the network 250 can be connected to the network 280 via the computer 275 . . .”) has not classified the sensor data in accordance with a defined success criterion (e.g. policy based decisions) (see Walley ¶ [0053] “ . . . Since a network (e.g., 200 in FIG. 2A, 400 in FIG. 4, etc.), such as an IoT network, can involve a large number of sensors and other data generating devices, a significant amount of generated data might be noise, and only a small amount might be useful for making the policy-based decisions . . .”), instantiating a second object node to classify the sensor data based on a determined label for the data (Walley ¶ [0059] “ . . . it can be desirable for a device in an IoT network to configure itself, e.g. to configure itself to perform an action, based on information sensed by, or received by, the device. Devices in an IoT network can correlate relevant data from multiple disparate data sources to self-configure and/or perform actions intelligently, e.g. based on the correlated relevant data and/or policies. . .”).
In regard to claim 6, the combination of Walley, Hoffner and Mangalvedkar teaches wherein determining the output data comprises determining the output data based on the second metadata associated with the position of the Internet of things device (see Walley ¶ [0017] “. . . The location information of the device can also be used when reporting data provided by the device, for example, the climate data (e.g., temperature, humidity, pressure, etc.), the traffic data (e.g., speed, image, distance 
The motivation to combine Mangalvedkar with the combination of Walley and  Hoffner is described for the rejection of claim 1 and is incorporated herein.
In regard to claim 9, the combination of Walley, Hoffner, and Mangalvedkar  teaches wherein the operations further comprise: employing feedback data associated with the output data to update the first object node (see Walley - ¶ [0066] “. . . the personal agent can be designed with autonomy to proceed with adjusting the policies based on the prepared adjustments. In other implementations, the personal agent can request feedback, such as from the user, for authorization to adjust the policies. The personal agent can also be designed with autonomy to proceed with adjusting the policies in some cases but not in other cases. For example, the personal agent can have autonomy to adjust the policies when the policy adjustments are associated with a cost increase below a set threshold (e.g., set by the user) whereas the personal agent must request feedback for authorization when the policy adjustments are associated with a cost increase above the set threshold. Other manners by which to allow or deny autonomy, distribute intelligence, and/or distribute responsibility (e.g., tasks set/expected to be performed by a given device) are possible, and actual manners that are implemented are dependent on particular application associated with the personal agent (e.g., types of decisions made by the personal agent). . .”).
In regard to claim 10, the combination of Walley, Hoffner and Mangalvedkar teaches wherein the output data is provided to a network operations support system (e.g. congestion notification system) to facilitate a reduction in network congestion (see Walley - ¶ [0016] “. . . An appropriate infrastructure might be required for an IoT network, such as one or more of the networks 102A-102D and 106 to ensure that the necessary processing and sensing resources made available to the appropriate devices 104A-104D without overwhelming the IoT network. 
In regard to claim 12, Walley teaches a method, comprising (see abstract – “. . . A method is provided for making policy-based decisions in a network . . .”): determining, by a system (see Fig. 5, ¶ [0085] as described for the rejection of claim 1 and is incorporated herein)  comprising a processor (see ¶ [0086] as described for the rejection of claim 1 and is incorporated herein), sensor data that has been captured (see ¶ [0015] as described for the rejection of claim 1 and is incorporated herein) via an Internet of things device (see ¶ [0014] as described for the rejection of claim 1 and is incorporated herein) coupled to network equipment (see ¶¶ [0013-0014] as described for the rejection of claim 1 and is incorporated herein); and
based on the validating (see ¶ [0020] as described for the rejection of claim 1 and is incorporated herein), extracting, by the system, correlation information from the sensor data (see ¶ [0024] as described for the rejection of claim 1 and incorporated herein), wherein a likelihood of the correlation information being of interest to the customer is determined to satisfy the customer interest likelihood criterion (see ¶ [0027] as described for the rejection of claim 1 and incorporated herein).
Walley fails to explicitly teach metadata about the Internet of things device, where the metadata comprises a sensor data collection capability of the Internet of things device and a location of Internet of things device: facilitating, by the system, instantiating a first object node as a virtualized network function usable to validate the sensor data, wherein the first object node is selected based on the metadata; validating, by the system, the sensor data by employing the first object node to classify the sensor data based on the metadata and information that has been determined to be likely to be of interest to a customer according to a customer interest likelihood criterion.  However Hoffner teaches facilitating, by the system, instantiating a first object node (see Fig. 1 MEC Network devices 117)  as a virtualized network function (see ¶ ¶ [0022 -0023], ¶ [0032], ¶ [0093] as described for the rejection of claim 1 and incorporated herein) usable to validate the sensor data (see ¶ [0074] as described for the rejection of claim 1 and incorporated herein), wherein the first object node (see Fig. 2, ¶ [0034] as described for the rejection of claim 1 and incorporated herein) is selected based on the metadata (see ¶ [0054] as described for the rejection of claim 1 and incorporated herein);
validating, by the system, the sensor data by employing the first object node (see Fig. 2, ¶ [0038] as described for the rejection of claim 1 and incorporated herein ) to classify the sensor data (see ¶ [0045] as described for the rejection of claim 1 and incorporated herein ) based on the metadata and information that has been determined to be likely to be of interest to a customer according to a customer interest likelihood criterion (see ¶¶ [0049 -0051] as described for the rejection of claim 1 and incorporated herein ).
The motivation to combine Hoffner with Walley is described for the rejection of claim 1 and is incorporated herein.
The combination of Walley and Hoffner fails to explicitly teach metadata about the Internet of things device, where the metadata comprises a sensor data collection capability of the Internet of things device and a location of Internet of things device.  However Mangalvedkar teaches metadata about the Internet of things device(see ¶ [0006] as described for the rejection of claim 1 and incorporated herein ), where the metadata comprises a sensor data collection capability (e.g. type of   of the Internet of things device (see ¶ [0071] as described for the rejection of claim 1 and incorporated herein ) and a location of Internet of things device (see ¶ [0075] as described for the rejection of claim 1 and incorporated herein ).
The motivation to combine Mangalvedkar with the combination of Walley and Hoffner is described for the rejection of claim 1 and is incorporated herein.
In regard to claim 13, the combination of Walley, Hoffner, and Mangalvedkar  teaches  further comprising: directing, by the system, the correlation information to a customer device (e.g. home gateway) via a cloud network associated with the customer 
In regard to claim 14, the combination of Walley, Hoffner and Mangalvedkar teaches wherein extracting the correlation information (e.g. pattern) comprises extracting the correlation information based on network intelligence data (see Walley ¶ [0035] “. . . Based on the determined pattern, adjustments to the policy can be prepared (330). For example, if the computer 215 determines a pattern that the user utilizes many eggs every Saturday morning, the computer 215 can adjust the condition such that if the number of eggs is less than ten (as opposed to three) on Friday in particular (as opposed to other days of the week) the computer 215 will communicate with the store (e.g., via network 220) to order more eggs. In such a case, a single policy can have two conditions, a first condition relating to an egg count less than three on all days of the week aside from Friday and a second condition relating to an egg count less than ten on Friday in particular. Alternatively, two policies relating to the egg count can be in place, one policy relating to an egg count less than three on all days aside from Friday and one policy relating to an egg count less than ten on Friday in particular. In some aspects, two or more policies can be adjusted independently of one another. In other aspects, two or more policies can be sufficiently interrelated such that an adjustment to one policy leads to an adjustment to one or more of the other policies.  . . .”) stored within a network data store that is part of the network(see Walley ¶ [0041] “. . . the policy can be stored in the computer 215 or at another device or database (e.g., a database that stores policies of the user . . .”).
In regard to claim 15, the combination of Walley, Hoffner and Mangalvedkar teaches wherein extracting the correlation information comprises extracting the correlation information based on the location of the Internet of things device (see Walley ¶ [0017] “. . .  Location information of a device 104A-104D can be obtained from a global positioning system (GPS) or determined based on WiFi signals or by using other methods and/or devices, systems, or signals. The location information of the device 104A-104D can be used in reconfiguration and/or recalibration of the device. The location information of the device can also be used when reporting data provided by the device, for example, the climate 
In regard to claim 19, Walley teaches a non-transitory machine-readable medium, comprising executable instructions that  (see ¶ [0091] “. . .  features and applications are implemented as software processes that are specified as a set of instructions recorded on a computer readable storage medium (also referred to as computer readable medium). . . “), when executed by a processor of control plane equipment (see ¶ [0085] “. . .  Electronic system 500 can be a gateway device, a set-top box, a computer (e.g., desktop computer or laptop computer), a phone, a personal digital assistant (PDA), a server, a switch, a router, a base station, a receiver, or any other sort of electronic device that transmits signals over a network, such as electronic devices embedded in smart appliances and other smart systems. The electronic system 500 can be, and/or can be a part of, the proxy device (e.g., within 102A in FIG. 1) and/or one or more of the devices (e.g., 104A-104D in FIG. 1). For example, the electronic system 500 can be a sensor, an active device, and/or an actuator. Such an electronic system includes various types of computer readable media and interfaces for various other types of computer readable media. Electronic system 500 can include, but is not limited to, a bus 508, processing unit(s) 512 . . .” see ¶ [0086] “. . ., processing unit(s) 512 retrieves instructions to execute and data to process in order to execute the processes of the subject disclosure . . .”), facilitate performance of operations (see ¶ [0091] “ . . . When these instructions are executed by one or more processing unit(s) (e.g., one or more processors, cores of processors, or other processing units), they cause the processing unit(s) to perform the actions indicated in the instructions . . . “), comprising:
receiving sensor data captured  (see ¶ [0015] as described for the rejection of claim 1 and is incorporated herein) via an Internet of things device (see ¶ [0014] as described for the rejection of claim 1 and is incorporated herein) that is coupled to network equipment (see ¶¶ [0013-0014] as described for the rejection of claim 1 and is incorporated herein); and
based on the validating (see ¶ [0020] as described for the rejection of claim 1 and is incorporated herein), determining output data (see ¶ [0024] as described for the rejection of claim 1 and incorporated herein) comprising the information that is likely to be of interest to the customer (see ¶ [0027] as described for the rejection of claim 1 and incorporated herein).
Walley fails to explicitly teach receiving metadata about the Internet of things device, wherein the metadata comprises first metadata indicative of a sensor data collection capability of the Internet of things device and second metadata indicative of a position of Internet of things device: employing an instantiated object node of the network to validate the sensor data based on information that is likely to be of interest to a customer according to a defined likelihood criterion, wherein the instantiated object node was selected based on the metadata.  However, Hoffner teaches employing an instantiated object node (see Fig. 1 MEC Network devices 117) of the network to validate the sensor data (see ¶ [0074] as described for the rejection of claim 1 and incorporated herein) based on information that is likely to be of interest to a customer according to a defined likelihood criterion (see ¶¶ [0049 -0051] as described for the rejection of claim 1 and incorporated herein ), wherein the instantiated object node (see Fig. 2, ¶ [0034] as described for the rejection of claim 1 and incorporated herein) was selected based on the metadata (see ¶ [0054] as described for the rejection of claim 1 and incorporated herein).
The motivation to combine Hoffner with Walley is described for the rejection of claim 1 and is incorporated herein.
The combination of Walley and Hoffner fails to explicitly teach receiving metadata about the Internet of things device, wherein the metadata comprises first metadata representative of a sensor data collection capability of the Internet of Things device, and second metadata representative of a position  of Internet of things device However Mangalvedkar teaches  receiving metadata about the Internet of things device (see ¶ [0006] as described for the rejection of claim 1 and incorporated herein) wherein the metadata comprises first metadata representative of a sensor data collection capability (e.g. type of device) of the Internet of Things device (see ¶ [0071] as described for the rejection of claim 1 and incorporated herein) and second metadata representative of a position  (e.g. location) of Internet of things device (see ¶ [0075] as described for the rejection of claim 1 and incorporated herein).
The motivation to combine Mangalvedkar with the combination of Walley and Hoffner is described for the rejection of claim 1 and is incorporated herein.
In regard to claim 20, the combination of Walley, Hoffner , and Mangalvedkar teaches wherein the instantiated object node was instantiated as a virtualized network function for validation of the sensor data (see Hoffner ¶ ¶ [0022 -0023], ¶ [0032], ¶ [0074], ¶ [0093] as described for the rejection of claim 1 and incorporated herein).
The motivation to combine the references is described for the rejection of claim 1 and is incorporated herein.
Claims 3 – 5 are rejected under 35 U.S.C. 103 as being unpatentable over Walley et al. (U.S. 2015/0134801 A1; herein referred to as Walley) in view of Hoffner et al. (U.S. 2020/0137535 A1; herein referred to as Hoffner) in further view of Mangalvedkar et al. (U.S.2020/0177589 A1; herein referred to as Mangalvedkar)as applied to claims 1 – 2, 6, 9 – 10, 12 – 15, and 19 - 20 in view of Pacella et al. (U.S. 2017/0339245 A1; herein referred to as Pacella).
In regard to claim 3, the combination of Walley , Hoffner, and Mangalvedkar fails to explicitly teach assigning identifier data to the metadata, wherein validating the sensor data is further based on the identifier data.  However Pacella teaches assigning identifier data to the metadata (¶ [0040] “. . . network device 220 may receive a file containing metadata associated with the content objects that user device 210 is requesting. In some implementations, the manifest file may include instructions for identifying content objects (e.g., an algorithm, a hash, a function, a formula, a method, an equation, or , wherein validating the sensor data is further based on the identifier data (see ¶ [0041] “. . . process 400 may include storing the subscription information and aggregating the subscription information, with other subscription information, to form aggregated subscription information (block 420). For example, network device 220 may store the subscription information and associated user device identifiers that identify particular user devices 210. In some implementations, network device 220 may aggregate the subscription information with other subscription information, received from user device 210 and/or other user devices 210, to form aggregated subscription information (e.g., aggregated requests for content).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the applicant’s invention to incorporate a system and method for aggregating content received from a first device and a second device, the aggregation based on an interest indicator and the devices providing metadata that enables the content to be identified in the payload, as taught by Pacella, into a system and method for making policy based decisions based on processing sensor data from IoT devices using  a multi-access edge device which is instantiated to a virtualized network function to receive the sensor data and metadata associated with the device and further classifying the sensor data to be significant for a user, as taught by the combination of Walley, Hoffner and Mangalvedkar.  Such incorporation enables the sensor data to be processed into categories so that it would be more efficient to output into usable information.
In regard to claim 4, the combination of Walley, Hoffner, Mangalvedkar and Pacella teaches wherein the operations further comprise: determining historical data (see Walley ¶ [0032] “. . . A determination can be made as to whether a data value among the received data values satisfies the  associated with the identifier data (see Pacella ¶ [0032] “ . . . The interest indicator may include information indicating a namespace, associated with the content object, and a content object identifier that identifies the content object. To request multiple content objects using multiple interest indicators, the user device may store multiple content object identifiers and associated namespaces . . .”) , wherein the historical data has been stored (e.g. a log with the egg count from the sensors along with a date and time associated with each egg count) within a network data store (see Walley ¶ [0034] “. . . A pattern can be determined from the received data values based on changes in the received data values as a function of time (325). In one or more implementations, the pattern can be determined based on heuristics. The computer 215 can store (e.g., in memory) a log with the egg count from the sensors along with a date and time associated with each egg count. Based on information stored in the log, if the computer 215 determines for example that the egg count has been decreasing at a faster rate recently, the computer 215 can determine a pattern that reflects such a change in behavior (e.g., of the user) . . . “), and wherein validating the sensor data further comprises validating the sensor data based on the historical data (e.g. pattern) ((see Walley ¶ [0035] “ . . . Based on the determined pattern, adjustments to the policy can be prepared (330). For example, if the computer 215 determines a pattern that the user utilizes many eggs every Saturday morning, the computer 215 can adjust the condition such that if the number of eggs is less than ten (as opposed to three) on Friday in particular (as opposed to other days of the week) the computer 215 will communicate with the store (e.g., via network 220) to order more eggs. In such a case, a single policy can have two conditions, a first condition relating to an egg count less than three on all days of the week aside from Friday and a second condition relating to an egg count less than ten on Friday in particular. Alternatively, two policies relating to the egg count can be in place, one policy relating to an egg count less than three on all days aside from Friday and one policy relating to an egg count less than ten on Friday in particular. In some aspects, two or more policies can be adjusted independently of one 
The motivation to combine Pacella with the combination of Walley, Hoffner, and Mangalvedkar is described for the rejection of claim 3 and is incorporated herein.
In regard to claim 5, the combination of Walley, Hoffner Mangalvedkar and Pacella teaches wherein the determining the output data comprises determining the output data based on the historical data  (e.g. pattern) (see  Walley ¶ [0036] “ . . . the computer 215 can identify a pattern based on the data values received from the sensors 205 and 210 over time and determine that the condition of the policy is repeatedly being met. Upon identifying such a pattern, the computer 215 can make a determination that the policy (e.g., the condition and/or the action) should be adjusted. . . .”).
Claims 7 – 8, 11, and 16 - 18 are rejected under 35 U.S.C. 103 as being unpatentable over Walley et al. (U.S. 2015/0134801 A1; herein referred to as Walley) in view of Hoffner et al. (U.S. 2020/0137535 A1; herein referred to as Hoffner) in further view of Mangalvedkar et al. (U.S.2020/0177589 A1; herein referred to as Mangalvedkar) as applied to claims 1 – 2, 6, 9 – 10, 12 – 15, and 19 - 20  in view of Generes, Jr. (U.S. 2018/0295465 A1; herein referred to as Generes).
In regard to claim 7, the combination of Walley, Hoffner, and  Mangalvedkar fails to explicitly teach wherein the virtualized network function is comprised in a virtualized network function slice of a mobility network, and wherein the virtualized network function slice was instantiated based on the metadata.  However Generes teaches wherein the virtualized network function is comprised in a virtualized network function slice of a mobility network (see ¶ [0023] “ . . . To create and execute workflows, activities within the workflow are tied to network components and other devices utilized to perform the activity. The result may be a service map that ties components of services to sensor data collected by distributed network devices, such as IoT devices. By tying various activities within a workflow to network devices, the workflow and service map may be managed in a more efficient  predictions may be made regarding future needs of assets utilized to perform a service based on an analysis of the data received from the distributed network device. . . “), and wherein the virtualized network function slice(e.g. abstraction layer) was instantiated based on the metadata (see Fig. 2, ¶ [0030] “ . . . another component in the network architecture according to one or more embodiments is the meta intelligence time series server(s) 250. According to one or more embodiments, the meta intelligence time series server(s) 250 provides an abstraction layer allowing the developmental platform server instance 114 to utilize the data. In one or more embodiments, the meta intelligence time series server(s) 250 may manage the data generated by client devices 104 to identify data useful for a particular service. For example, the meta intelligence time series server(s) 250 may tie a service map to critical assets, such as client devices 104. Further, in one or more embodiments, the meta intelligence time series server(s) may tie client devices 104 to the developmental platform server instance 114 to manage a business process workflow by tying the process to a service map of critical assets, such as the client devices 104. The sensor data from the client devices 104 may be filtered to detect data useful for the workflow . . .”; (see Fig. 2, ¶ [0029] “. . . FIG. 2 illustrates a more specific network implementation for the use of a system of actions for network devices. Network architecture 200 includes many of the components depicted in FIG. 1. For purposes of example, the various client devices 104 may include different types of network devices, such as tablet devices, laptop computers, and any kind of device that produces data, such as the thermostat shown, often referred to as Internet of Things ( IoT) devices . . .”).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the applicant’s invention to incorporate a system and method for associating network (aka IoT) devices with a service map, wherein at least one of the plurality of network devices corresponds to one or more activities of a workflow for the service map such that flow plans can be created and executed utilizing 
In regard to claim 8, the combination of Walley, Hoffner Mangalvedkar and Generes teaches wherein the metadata comprises third metadata resulting from an operation of the Internet of things device (see Generes - ¶ [0035] “. . . The flowchart 300 begins at 302, and a first network device is detected. In one or more embodiments, the first network device may be detected by the MID server 106. In addition to detecting the device, characteristics of the device may also be determined. For example, in one or more embodiments, sensor attributes for the client devices 104. Based on the sensor attributes, a type of data may be determined. According to one or more embodiments, the first network device may be secured at this time. For example, the first network device may be scanned for malware, registered with a security operation module, or otherwise managed such that processes executed on the device and/or data transmitted to/from the device are monitored . . . “).
The motivation to combine Generes with the combination of Walley, Hoffner, and Mangalvedkar is described for the rejection of claim 7.  In addition, Generes enables operational data to be used as a characteristic for abstracting the device.
In regard to claim 11, the combination of Walley, Hoffner, Mangalvedkar and Generes teaches wherein the output data is renderable via an application programming interface  (e.g. REST API) that is integrated into a customer application (e.g. web service) (see Generes ¶ [0031] “. . . the development platform server instance 114 may include one or more components utilized to implement the system of actions for network devices. The development server instance 114 may be operatively coupled to a 
The motivation to combine Generes with the combination of Walley, Hoffner, and Mangalvedkar  is described for the rejection of claim 7.  In addition, Generes enables output data to be available to a user using a REST API.
In regard to claim 16, the combination of  Walley, Hoffner, and Mangalvedkar fails to explicitly teach wherein extracting the correlation information comprises extracting the correlation information based on network information associated with a virtualized network function, and wherein the virtualized network function slice has been customized for a category associated with the Internet of things device.  However Generes teaches wherein extracting the correlation information comprises extracting the correlation information based on network information associated with a virtualized network function (see Generes ¶ [0023] as described for the rejection of claim 7 and is incorporated herein), and wherein the virtualized network function (e.g. abstraction layer) has been customized for a category (e.g. service) (see Generes Fig. 2, ¶ [0030] as described for the rejection of claim 7 and is incorporated herein) associated with the Internet of things device (see Generes Fig. 2, ¶ [0029] as described for the rejection of claim 7 and is incorporated herein).
The motivation to combine Generes with the combination of Walley, Hoffner, and Mangalvedkar is described for the rejection of claim 7 and is incorporated herein.
In regard to claim 17, the combination of Walley, Hoffner Mangalvedkar and Generes teaches wherein  extracting the correlation information based on the network information comprises extracting the correlation information based on analytics data associated with the virtualized network function slice (see Generes ¶ [0031] “. . . the development platform server instance 114 may include one or more components utilized to implement the system of actions for network devices. The development server instance 114 may be operatively coupled to a meta intelligence layer, such as the meta intelligence time series server(s) 250, using a web service API 210 (e.g., Representational state transfer (REST) API) . . .” see Generes ¶ [0032] “ . . . The developmental platform server instance 114 may also include a device management module 225. The device management module 225 may be utilized to manage an architecture of client devices 225 and data received therefrom. For example, device management module 225 may manage client devices 104 as configuration items and assets. Device management module 225 may also map relationship between client devices 104 and services. In addition, in one or more embodiments, device management module 225 may also analyze the service workflow based on the sensor data received from client devices 104 to determine a business value of the network devices 104, as well as various levels of priority and availability of the client devices 104. Device management module 225 may further analyze performance metrics of a service based on the received data in order to determine information about system and device health, and comparative measures with integrated key performance indicators (KPIs). . .”).
The motivation to combine Generes with the combination of Walley, Hoffner and Mangalvedkar is described for the rejection of claim 7 and is incorporated herein.
In regard to claim 18, the combination of Walley, Hoffner, Mangalvedkar and Generes teaches wherein extracting the correlation information based on the network information comprises extracting the correlation information based on network traffic logs (e.g. service map) associated with the virtualized network function slice (see Generes ¶ [0032] “. . . the development platform server instance 114 may also include a service module 215. The service module 215 may manage service issues. As an example, service module 215 may receive information about service issues and service orders and feed the service data into a service map. The service module 215 may also automatically or dynamically 
The motivation to combine Generes with the combination of Walley, Hoffner, and Mangalvedkar is described for the rejection of claim 7 and is incorporated herein.  Additionally, Generes provides traffic logs to be used in the abstraction process. 
Conclusion
There are prior art made of record which are not relied upon but are considered pertinent to applicant’s disclosure. These references are attached and cited in the accompanying PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES N FIORILLO whose telephone number is (571)272-9909.  The examiner can normally be reached on 7:30 - 5 PM Mon - Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John A. Follansbee, can be reached on 571-272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES N FIORILLO/Examiner, Art Unit 2444